Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. An extension of time of 1 month is required and Eugene Perez in the remarks on page 19 mailed 01/25/22 authorized the Director to charge Deposit Account No. 02-2448  for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 1-14 and claim 16. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the rejection of record.  Specifically, the amendment to detecting an increased expression of hsa-miR-6089 and treating the subject with an increased expression of has-miR-6089 with surgery, radiotherapy, chemotherapy for pancreatic cancer or performing a diagnostic procedure on the subject with an increased expression of has-miR-6089 with abdominal ultrasonography, CT scanning, endoscopic retrograde cholangiopancreatography, endoscopic ultrasonography or a combination thereof overcomes the rejection of record.  The prior art does not teach or reasonably suggestion the combination of steps.  The combination of steps is patent . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634